                                                              FILED
                                                                NOV 072018
                         UNITED STATES DISTRICT COURT     cLERK U.L8yR,c COURT
                          WESTERN DISTRICT OF TEXAS              DISTRICT OP TEXAS

                             SAN ANTOMO DIVISION                        DEPuTy   CLW
USA                                   §
                                      §
vs.                                   §   NO: SA: 1 7-CR-00380(2)-DAE
                                      §
(2) Vernon C. Farthing Ill            §




                              Exhibit List
                                                                                                                 United Sthtes District Court
                                                                                                                       Western District
                                                                                                                 Exhibits Log: 5:17-cr-00380
                                                                                                            Vernon C. Farthing , III (2), 10/22/2018


                                                                                                                                                                                                                                                                                                                          p
                                                      a

 Gov-1                     7.9.04 R3                 PNA          Reeves contract                                                                                                                                                                                              Yes              10/1912018 10/19/2018
                                                                                                                                                                                                                                                                                                11:33 AM   11:33 AM

                                                                                  4;


 Gov- 3                    7.5.05 email GEO to Farthing with CAR 5 announcement                                                                                                                                                                                                Yes              10/19/2018 10/19/2018
                                                                                                                                                                                                                                                                                                11:34AM    11:34AM



 Gov-5                     7.18.05 letter PNA to GEO with new HSA proposal for R3                                                                                                                                                                                              Yes              10/19/2018                     10/19/2018
                                                                                                                                                                                                                                                                                                11:34AM                        11:34AM
                                                                                                                         II1                                                                                                                                                                         $IIhI41l
                                                                                                                                                                                                                                         4




                                                                                                                                                               1W                                                                                                                                                                  iP
               4


 Gov-7                     7.21.05 email Farthing to CEO transmitting CAR S Contract                                                                                                                                                                                           Yes              10/19/2018                         10/19/2018
                                                                                                                                                                                                                                                                                                11:34AM                            11:34AM
                                                                                                                                                                                                                                                                                            I




 Gov-9                     7.29.05 email Farthing to CEO with CAR 5 Medical Services Contract                                                                                                                                                                                  Yes              10/19/2018                         10/19/2018
                                                                                                                                                                                                                                                                                                11:34AM                            11:34AM



 Coy-h                     11.28,05 email CEO to Farthing with full medical CARS submission including 8.10.05 full                                                                                                                                                             Yes              10/19/2018                         10/19/2018
                           proposal signed by Farthirig                                                                                                                                                                                                                                         11:42 AM                           11:42 AM



 Gov-13                    6.30,06 email Farthing to CEO transmitting final                                                                              CAR S PNA Contract                                                   7.S06 reply with                                 Yes              10/19/2018 10/19/2018
                           CEO approval                                                                                                                                                                                                                                                         11:42 AM   11:42 AM
                                                                                                                                                                                             .                                               111.

                                                                          I
                                                                                                                                                   nrnit
                                                                                                                                                                                                                                                                                                                      .8444
                            I
                                                                                                   I
                                                                                                                                4                                               8                         41   844       II    4                                       44             444                         4                                 8




 Gov-15                    9.13.O6signedPNAReevescontract                                                                                                                                                                                                                      Yes              10/19/2018                         10f19/2018,
                                                                                                                                                                                                                                                                                                11:42AM                            11:42AM
                                                                                                                                                                                             Irk'o



                                                                *
 Gov-17                    7.30.08 Email Farthing to Galindo requesting meeting                                                                                                                                                                                                Yes              10/19/2018 10/19/2018
                                                                                                                                                                                                                                                                                                11:43 AM   11:43 AM
                                             IiIII4lIi
                                                          II

                                                                                                                                                                                                           iiIIIk




                                                                                                                          II
                                                                                                                                 8144
                                                                                                                                        FI
                                                                                                                                                                                                                                                                        III4
                                                                                                                                                                                                                                                                                                                 AM11 45 AM'
 Gov-19                    1.29.07 eiiL Ga!indo Farthing re help on Ri                                                                        R2                                                                                                                               Yes              10/19/2018 10/19/2018
                                                                                                                                                                                                                                                                                                11:45 AM   11:45 AM
                                                                                                                                                                                                                                                                               1111
                                                                                                                                                                                                                                                                                                                          II




                                                                                                                                                                                                                                             108
                                                                                                                                                              ..i.                                                                                 p

                                                                                                                                                                                                                                                                                                                      '




          i4k#I                                                                                                                                                                                                                                                                                                                4




 Gov-21                    8.22.06 email Uresti Farthing Galindo re meeting and followup in Fort Stockton                                                                                                                                                                      Yes              10/19/2018 10/19/2018
                                                                                                                                                                                                                                                                                                11:45AM    11:45N4
                                                                                        .8                                       II               114                                                                                                                                           44     444I448
                   8             444.84444                                    I




                       I
                                                                      1           III
                                                                                                            118   b14'
                                                                                                                                                                                                 4   41                                                      II


                                                                                                                                                                                                               84                                                 I




 Coy- 23                   9.19.06 444pm Email Farthing to Galindo with proposed draft of Uresti letter                                                                                                                                                                        Yes              10/19/2018 10/19/2018
                                                                                                                                                                                                                                                                                                11:45AM    11:45AM
                                                                                                                                                                                                                                                                                                                                                I
44   444414I                                     I
                                                               144O               .8I44441    4I44i    41                      .844.48lJ1i4Ir4                  8I8IIVII4444iII4 041   100   000     0o48                     84444441                 144                       4              IV
                                                                                                                                                                                                                                                                                                      iiI44               I
                                                                                                                                                                                                                                                                                                                                   .8444VI444


                            .8
                                                                                                                                        ith                          I




                                                                                             144                                              0                                                                      I




      I




                                   41                                                                                                               .......       LIII                                                                                            __


 Gov-25                    9.20.06 email Farthing to Galindo                                                       with               Uresti contract (unsigned)                                                                                                               Yes              10/19/2018 10/19/2018
                                                                                                                                                                                                                                                                                                11:45AM    11:45AM
                                                                                         I4
                                                                                                                               I1

Gov-27    1.4.07 TPS formation                                                                     Yes   10/1912018    10/19/2018
                                                                                                         11:45AM       11:45AM
                                                                                                                           9/20l

Gov-29    5.17.06 Email Galindo to Uresti stating TPS opportunity                                  Yes   10/19/2018    10/19/2018
                                                                                                         11:45 AM      11:45 AM
                                                                                     .        ..
                                                                          J




Gov-31    5.1.06 Email Galindo to Uresti with in kind contribution for flights                     Yes   10/19/2018    10/19/2018
                                                                                                         11:46AM       11:45AM



Gov-33    11.27.06 Email Gahndo -Farthing re working together in next year                         Yes   10/19/2018    10/19/2018
                                                                                                         11:46 AM      11:46 AM


                                                                                                                               H
Gov-35    4.25.07 EmaIl Farthing Gahndo re meeting                                                 Yes   10/19/2018    10/19/2018
                                                                                                         11:46AM       11:46AM



Gov-37    3.12.07 R1R2 Contract                                                                    Yes   10/19/2018    10/19/2018
                                                                                                         11:46AM       11:46AM
                    ;            ,        .   ..                                                             ..




Gov-39    10.27.06 Email Farthing- Darter re setting up auto payment                               Yes   10/23/2018 10/23/2018
                                                                                                         9:37 AM    9.37 AM
                                                                                                                           /2018
                            :;
Gov-41    8.19.05 Reeves County GEO stmission to BOP for CAR         S                             Yes   10/19/2018    10/19/2018
                                                                                                         11:46AM       11:46AM



Gov-42-   Transcript of p.12.06 Audio Reeves County Comrnrssioners' meeting                        Yes   10/19/20 18   10/19/2018
A                                                                                                        11:46AM       1146AM



Gov-43-    .13.06 Audio Reeves County CommLssioners' meeting p1 transcnpt                          Yes   10/19/2018    10/19/2018
A                                                                                                        11:46 AM      11:46 AM



Gov-44-   9.13.06 Audio Reeves County Commissioners' meeting p2 transcript                         Yes   10/19/2018    10/19/2018
A                                                                                                        11:46AM       11:46AM

                                  Jr
                                                                                 V
Gov-45    10.15.10 Email Farthrng to Lisa Uresti asking to make back dated invoice                 Yes   10/19/2018    10/19/2018
                                                                                                         11:47AM       11:47AM



Gov-48    9.19.06 531 PM Email Galindo to Farthing with suggestions on Uresti letter               Yes   10/19/2018    10/19/2018
                                                                                                         11:47AM       11:47AM
                                 to                                                                                      A9/ZO18

Coy-SO    3.26.11 EmaIl Galindo transmits Uresti invoice                                           Yes   10/19/2018    10/19/2018
                                                                                                         11:47AM       11:47AM
                                                                                                          d.'
                                                                                                            tng   rst
                          rr




 Gov-52          6.14.11 Email Farthing to Sm4th Frey stating Uresti is consultant services                                                                                             Yes         1011912018               10/19/2018
                                                                                                                                                                                                    11:47AM                  11:47AM
                                                                                                                                                                                               s
                                                                                            :
 Gov-54           3.21.12 Email Farthing                           - Houston re             Galindo calling complaining                    of money cut                                 Yes         10/19/2018               10119/2018
                                                                                                                                                                                                    11:50AM                  11:50AM
                               *                                                                                          *                                                                                              4




  Gov-56         9.30. 16 Termination letter Uresti                                                                                                                                     Yes         10/1912018 10/19/2018
                                                                                                                                                                                                    11:50AM    11:50AM

                                                                                                                               '




  Gov-59         9.26.11 Email Farthing Galindo sending and approving Uresti invoice                                                                                                    Yes         10/19/2018               10/19/2018
                                                                                                                                                                                                    11:50AM                  11:50AM
                                       .0                                   4       V
                                                                                                                                                                 1




  Gov-61          7.27.11 email Gafindo Farthing re invoice berng approved
                                                                                                             4                                                                          Yes         10/19/2018               10/19/2018
                                                                                                                                                                                                    11:50AM                  11:50AM
                                                                                                                                                                                                                              0
                                                 p




  Gov-63
              &           1

                  6.27.11 Email Farthing stating will check with Jimmy to get Uresti invoice                                                                                            Yes         10/19/2018               10/19/2018
                                                                                                                                                                                                    11:50AM                  11:50AM
                 .0                                                                                                4                               4                                                                                  '




                                                                                l



  Gov-5          1.14.09 email Farthing to Gatindo stating forward biLling address so PNA could pay                                                                                     Yes         10/19/2018               10/19/2018
                 expenses                                                                                                                                                                           11:50AM                  11:50AM
                                                              Si

                                                                                                                                   4                                                                 0


  Gov-68         9.23.10 Email Farthtng-Gahndo asking Uresti to send invoice                                                                                                            Yes         10/19/2018               10/19/2018
                                                                                                                                                                                                    12:03 PM                 12:03 PM
                      4                     0,       S        i4        i               :           5i                                                                                                   5   .
                                                                                                                                                                                                                     0




                                                                                                                                                                         $
  Gov-71         9.12.06 Minutes for Reeves County Commissioner court                                                                                                                   Yes         10/19/2018               10/19/2018
                                                                                                                                                                                                    12:04 PM                 12:04 PM


                                                                                                    I
                                                                                                                                       L
                                                                                                                                           5

  Gov-73         6.30.06 CAR 6 solicitation by GaIdo                                                                                                                                    Yes         10/19/2018               10/19/2018
                                                                                                                                                                                                    12:04PM                  12:04PM
                                                         05                                             4                                                                                                        4




 Gov-75           12.2.05 CAR 5 Final Proposal Revisions                                                                                                                                Yes         10/19/2018               10/19/2018
                                                                                                                                                                                                    12:04 PM                 12:04 PM
                                                                                             0
                                                                                                                                               4                                                                                          8


  Gov-77         7.5.05 Email Farthing to Brock re update master language Reeves MSA                                                                                                    Yes         10/19/2018               10/19/2018
                                                                                                                                                                                                    12:04PM                  12:04PM
          0
                                            0
                                                                                            I0.0*       404             44.O                                                             0*0   0*

                                   *
                                                                                                                  to                                                                                                               /2Ol8
                                                                                     51                                                                                                                                           4PM
  Gov-79         8.5.05 Email Farthing to GEO re sending signed proposal to GEO on CAR 5                                                               R3                               Yes         10/19/2018               10/19/2018
                                                                                                                                                                                                    12:04PM                  12:04PM


                                                                                                                                                                                               V.

  Gov-81         Payments Reeves to PNA CHC CCS 2005-present                                                                                                                            Yes         10/25/2018 10/25/2018
                                                                                                                                                                                                    10:08AM    10:08AM
0 *0*0*   6*.*                                                     0   .00t                                                                                 0*   * ***       **0**'*t   0NM                                       *flVV*
                                                                                                                                              I

Gov-85     CAR S        contract in total                                                                              Yes   10/19/2018           10/19/2018
                                                                                                                             12:05PM              12:05PM

                                                                                 Ar
Gov-87     Summary Payments BOPS to Reeves total R1R2R3                                                                Yes   10/29/2018           10/29/2018
                                                                                                                             9:58AM               9:58AM



Gov-89     PSA plane                                                                                                   Yes   11/5/2018            11/5/2018
                                                                                                                             3:34PM               3:34PM
                                                  unt             erZ3                                                 Y
                                                 1L
Gov- 101   The tiresti Law Firm IOLTA Chase Account Ending 3941 (July 2011                      Jan 2012)              Yes   10/19/2018           10/19/2018
                                                                                                                             9:32AM               9:32AM



Gay- 103   The Uresti Law Firm IOLTA thase Account Ending 3941 (Jan 2014 - Jan 2016)                                   Yes   10/19/2018           10/19/2018
                                                                                                                             9:32AM               9:32AM



Gay- 105   The Uresti Law Fwm Operating Account Ending in 3933 July 2011                       January 2012            Yes   10/19/2018           10/19/2018
                                                                                                                             9:33AM               9:33AM


                         :;'
Gov-107    The Uresti Law Firm Operating Account Ending in 3933 (March 2014)                                           Yes   10/19/2018           10/19/2018
                                                                                                                             9:33AM               9:33AM
                                                 rtegi7j                                                                es   1
                                                                                                                             9:33A
Gov-109        Falcon Bank (Galindo)                                                                                   Yes   1O1/2O18             10/19/2018
                                                                                                                             9:33 AM              9:33AM
                                   ':-
                                                                                                                                                   oi       2


Gov-111        6.21.07 check TPS to Galindo                                                                            Yes   10/19/2018           10/19/2018
                                                                                                                             9:30AM               9:30AM
                                         4
                                             4
                                                                                                                                      4   V

Gay- 130       Exparte Cover Letter                                                                                    Yes   10/19/2018           10/19/2018
                                                                                                                             9:34AM               9:34AM
           I                                          It.A
                                                             '+
                                                                                                                       Ys        Oj                 ti9fai8


Gov- 132       Exparte 2008 TPS Tax Return                                                                             Yes   10/19/2018           10/19/2018
                                                                                                                             9:35AM               9:35AM
                               V                                                                                                                        4




Gov- 134       Exparte TPS Certified Lack of Record                                                                    Yes   10/19/2018           10/19/2018
                                                                                                                             9:35AM               9:35AM
                ,   .                                              w     1


                                                                                                                       Ys 4                             9/28
Gay- 140       Gahndo Wage and Income Transcnpts (2008-2012)                                                           Yes   10/19/2018           10/19/2018
                                                                                                                             9:36AM               9:36AM
                                                                                      I

                                                                                 -
                                                                                                                   -




Gay-ISO        PNA General Ledger Carlos Uresti Payments                                                               Yes   10/19/2018           10/19/2018
                                                                                                                             9:37AM               9:37AM
                                                             I     4II       '            II                  -.
Gov-l5ô     TheLLFGLnoting2ollPNAdeposfts                                           Yes   1Q/29/2018   10/29/2018
                                                                                          10:03AM      10:03AM
                                                                            -




Def-        Farthtng 2004 Jut? MS Proposat-UCF                                      Yes   10/19/2018   10/19/2018
Farthing-                                                                                 12:39PM      12:39PM
2




Def-      Farthing   ZOOS Aug 19 MS    Proposal-UCF                                 Yes   10/19/2018   10/19/2018
Farthing-                                                                                 12:39PM      12:39PM


                                                                                :




                                                      I




Def-      Farthing 2005 Jut 21 MS Proposal-UcF(2)                                   Yes   10/19/2018   10/19/2018
Farthing-                                                                                 12:39PM      12:39 Pt



                                                                        :


Def-      Farthing 2005 Jul 21 MS Proposal-UCF                                      Yes   10/19/2018   10/1912018
Farthing-                                                                                 12:39 PM     12:39 PM
10




Def-      Farthug 2005 Jul 29 MS Proposat-UCF                                       Yes   10/19/2018 10/19/2018
Farthing-                                                                                 12:39 PM   12:39 PM
13

                                 8 M                                                '4
                                                                                                  ;:
Def-      Farthng 2006 Jut 31 MS Proposal-UCF                                       Yes   10/19/2018 10/19/2018
Farthing-                                                                                 12:39PM    12.39PM
16




Def-      Farthing CAR   S RFP                                                      Yes   10/19/2018   10/19/2018
Farthing-                                                                                 12:39 PM     12:39 PM




                                           ,,   .

Def-      Farthing Staffing for R3                                                  Yes   10/19/2018   10/19/2018
FarthAng-                                                                                 12:39 PM     12:39 PM
23
                           - liL.r
                                                                                                           I
                                                                                                  II


       -



                                                                I


                                                                    I                                          t4.ø
                                                          I.4

Def-      Farthing CAR5 email to McDaniel                                           Yes   10/19/2018   10/19/2018
Farthing-                                                                                 12:39PM      12:39PM




                                                                        :
Def-               Farthing Certificate of Order on Sublease Agreement                                                                 Yes         10/19/2018             10/19/2018
Farthing-                                                                                                                                          12:39PM                12:39PM
    71
                                                                            . *                                                                                       ,   ,   ,,

                                                                  fr              W
                                                                                                                                       .


    Def-      Farthing Reeves Commissioners Court Jan 2005 Meeting Minutes                                                             Yes         10119/2018         10/19/2018
    Farthing-                                                                                                                                      12:39PM            12:39PM




                                                                                                                                                        :
    Def-           Farthing RCDC3 Lease Agreement with CEO                                                                                 Yes     10119/2018             10/19/2018
    Farthing-                                                                                                                                      12:39PM                12:39PM




    Oaf-           Farthing 2nd Restated RCDC3 Reeves CEO Management Agreement                                                             Yes     10/24/2018             21/6/2018


                                                                                                                                 1k
    Farthing-                                                                                                                                      9:15AM                 2:53PM
    85
                                                                            pø4                                                              S


$
                                                                                          #
                                                                                                  I                                   '1
                                                   4
                                                                                                                1$                                                                    'J
    Del-      Fai-thing Reeves Commissioners Court June 05 Meeting Minutes                                                                 Yes     10/29/2018             10/19/2018
    Farthing-                                                                                                                                      12:39 PM               12:39 PM
    87




    Def-
                                                       rf
              Farthing Reeves Commissioners Court July 2005 Meeting Minutes                                                                Yes     10/19/2018             10/19/2018
    Farthing-                                                                                                                                      12:39PM                12:39PM

               r


                                                             r'



    Oaf-      Farthiig Email to CEO with CARS Proposal                                                                                     Yes     10/29/2018             10/29/2018
    Farthing-                                                                                                                                      11:00AM                11:02AM
    133
                                                                                                                                             ***                              S
                                                                                                  L4
                                                                                                                        *                                         *
                                                                      J5S
                                                                                                                            i
                                                                                                           ,
                                                                                                                                                                                            8


                                                                                                                                                   4
    Del-      Farthing Reeves Commissioners Aug 2005 Meetiag Minutes                                                                       Yes     10/19/2018             10/19/2018
    Farthing-                                                                                                                                      12:39 PM               12:39 PM
    143
                           S5                                                                                                                                                              55


               I

                                **



    Oaf-           Farthing McDaniel email on R3 CARS proposal                                                                             Yes     10/19/2018             10/19/2018
    Farthing-                                                                                                                                      12:39PM                12:39PM

                   **''*             #i(                                                                                        4''    ;Yej*                                      9




    Oaf-           Farthing Reeves Commissioners Sept 2005 Meeting Minutes                                                                 Yes     10/ 19/ 2018           10/ 29/2018
    Farthing-                                                                                                                                      12:39PM                12:39PM
    258

                                                                                                                                                                                      /2


           S         '.1                   *
                                               *       4S*        *                   *
                                                                                              *        *
                                                                                                           ç   s45S4.
                                                                                                                                                                              $

    Def-      Farthirig FSOP Viral Hepatitis Guidelines                                                                                    Yes     10/30/2018             10/30/2018
    Farthing-                                                                                                                                      1:46 PM                1:46 PM
    166
                                                      &*;;            f           11?
Def-      Farthing Email from Albert Chiuminetta on CARS                                                       Yes       10119/2018        10/19/2018
Farthing-                                                                                                                12:40 PM          12:40 PM
174
                                                             *




                                                                                                           g    H
Def-      Farthing Reeves Commissioners Jan 2006 Meeting Minutes                                               Yes       10/19/2018        10/19/2018
Farthing-                                                                                                                12:40PM           12:40PM
190
                                                                              *



                                                                  pb                   --i-.




Def-      Farthing Reeves Commissioners Feb 2006 Meeting Minutes                                               Yes       10/19/2018        10119/2018
Farthing-                                                                                                                12:40PM           12:40PM
195




Def-         Farthing Reeves Commissioners April 2005 Meeting Minutes                                          Yes       10119/2018        10/1912018
Fathing-                                                                                                                 12:40 PM          12:40 PM
207




Def-         Farthing Reeves Commissioners June 2006 Meeting Minutes                                           Yes       10!19/2018 10/19/2018
Farthirig-                                                                                                               12:40 PM   12:40 PM
225
                                                                                                                                      ;*

                                             o                                                             ,




                                                                                                                     :



Def-         Farthirig GEO email on R3       Conbct   language                                                 Yes       10/19/2018        10/19/2018
Farthing-                                                                                                                12:40 PM          12:40 PM
243
                                                                                                                                 **
                                                         4

                                      J***                                         .      .    .-'
Def-      Farthing PNA Reeves R1R2 Contract                                                                    Yes       10/19/2018        10/19/2018
Farthing-                                                                                                                12:40 PM          12:40 PM
247




Def-      Farthing CARS R3                                                                                     Yes       10/19/2018        10/19/2018
Farthing-                                                                                                                12:40PM           12:40PM
251

                                  ¶                              .{
                                                                                               L


Def-         Farthing Reeves RIR2 CAR6 email with GEO                                                          Yes       10/19/2018        10/19/2018
Farthing-                                                                                                                12:40PM           12:40PM
255
                                              *
                 1




Def-      Farthinglast page of CARS Proposal                                                                   Yes       1011912018        10/19/2018
Farthing-                                                                                                                12:40 PM          12:40 PM
258
                                                                          l                        *   *




:LH           afa
Def-      Farthing Reeves Commissioners July 2006 Meeting Minutes                                                                                        Yes    10/19/2018           10/19/2018
Farthing-                                                                                                                                                       12:40 PM             12:40 PM
263
                                                       i1fr               J




Del-      Farthing Jedidiah email on Pecos                        R3 CARS and R1R2 CAR6                                                                  Yes    101 23/2018              10/23/2018
Farthing-                                                                                                                                                      9:33AM                9:33AM
268
                                                                                                                               -   -


                                                         r

Def-            Farthing Reeves Request for Proposeals for                                R3                                                             Yes    10119/2018               10/19/2018
Farthing-                                                                                                                                                       12:40 PM                 12:40 PM
280




Del-      Farthing PNA Reeves R1RZ                                                                                                                       Yes    10/19/2018               10/19/2018
Farthing-                                                                                                                                                       12:40 PM                 12:40 PM
282
                                                                              -:-.




Def-            Farthing Email response to Uresti                                                                                                        Yes    10/19/20 18              10/19/2018
Farthing-                                                                                                                                                       12:40 PM                 12:40 PM
284


                                                   r
                                                                                                                                       .,



Def-      Farthing Reeves Commissioners Sept 2006 Meeting Minutes                                                                                        Yes    10/19/2018               10/19/2018
Farthing-                                                                                                                                                       12:40 PM                 12:40 PM
292
                                                                                                                                                                                 I
                                     ;'        j                                                           -
                                                                                                                       I                             A
                                                                          ,




Del-      Farthing Reeves Commissioners Oct 2006 Meeting Minutes                                                                                         Yes    10/19/2018               10/19/2018
Farthing-                                                                                                                                                       12:40 PM                 12:40 PM
297



                                                                                                                                                                         ;
Def-      Farthing Reeves Commissioners Nov 2006 Meeting Minutes                                                                                         Yes    10/19/2018               10/19/2018
Farthing-                                                                                                                                                       12:40 PM                 12:40 PM
310
V                 I       -      -         -                  -       -              -         -
                                                                                                                                       -,
                                                                                                                                                               V 4                                    *




            *
                                                                                                                           -
                                                                                                                                                                I
                                                                                                                                            i-   "                   -       -




Del-      Farthing GEO Letter to Reeves                                                                                                                  Yes   10/19/2018            10/19/2018
Farthing-                                                                                                                                                      4:24 PM               4:24 PM
369
                  -    t__*_ V        --                                                  --'-     'S-- ----- :                                                -.-       -

                                                                                     nt
                                                                                                         ,.       I-                             *_I.; 10                            $      i    It




Def-            Farthing CHC Uresti Amendment                     1   to Consulting Agreement                                                            Yes    10/19/2018           10/19/2018
Farthing-                                                                                                                                                       12:41 PM             12:41 PM
374



                                                                                                                                                                                            -

Del-      Farthing 0-IC Reeves R1R2 Addendum                                                                                                             Yes    10/19/2018           10/19/2018
Farthing-                                                                                                                                                       12:41 PM             12:4 1 PM
386
                                                                                                         8:

Def-      Farthing CHC PNA Certificare of Purchaser                                                                                   Yes   10/1912018      10/19/2018
Farthing-                                                                                                                                   12:41 PM        12:41 PM
389

                            ''                                                                                                        $es   1t/2        84

Del-      Farthing CHC Stock Purchase Agreement                                                                                       Yes   10/19/2018      10/19/2018
Farthing-                                                                                                                                   12:41 PM        12:41 PM
391
                                                                          for    StpckP&1ase



Def-              Farthing PNA Certificate of Conversion                                                                              Yes   10/19/2018      10/19/2018
Farthng-                                                                                                                                    12:41 PM        1241 PM
393




Del-      Farthing Termination Agreement PNA and Farthing                                                                             Yes   10/19/2018      10/19/2018
Farthing-                                                                                                                                   12:41 PM        12:41 PM
395

                                                                 a??
                                                                           Fat*
                                                                                                                      H   I
                                                                                                                                  I




                                                                     H,
Del-              Farthirbg Independent Contractor Agreement PNA Dr Farthing                                                          Yes   10/19/2018      10/19/2018
Farthing-                                                                                                                                   12:41 PM        12:41 PM
397
                                                    l
 8
                                                                                                                                            4           8   3               B
                                                                                                                  8


                                                         1


                                                                                                 8




Def-              Farthing CHC Farthing Escrow Agreement                                                                              Yes   10/19/2018      10/19/2018
Farthing-                                                                                                                                   12:41 PM        12:41 PM
399




Del-      Farthirig Collateral Access Agreement                                                                                       Yes   10/19/2018      10/19/2018
Farthing-                                                                                                                                   12:41 PM        12:41 PM
401

                                                                                         I                                                              84s                 B




Del-      Farthing Closing Certificate of Purchaser                                                                                   Yes   10/19/20 18     10/19/2018
Farthing-                                                                                                                                   12:41 PM        12:41 PM


                                                                                             1
                                                             I




                                                                                                                              I



                                         -f
                                                                                     I



                                              I
                                                  11L8                          II                            I



Def-              Farthing UCC Financing Statement                                                                                    Yes   10119/2018 10/19f2018
Farthing-                                                                                                                                   12:41 PM   12:41 PM
405
  I
                        I

                                                   IbO                                                                                      r   1
                                                                                                                                                    8



              H                                                                                      I




                                                                                                                                                                   l            8


          8




Def-      Farthing Joinder Agreement                                                                                                  Yes   10/19/2018      10/19/2018
Farthing-                                                                                                                                   12:41 PM        1241       PM
407
      I             8            1   4                           1
Del-      Farthing CHC Delaware Corp                                                                        Yes     10/1912018   10/19/2018
Farthing-                                                                                                           12:41 PM     12:41 PM
409
                                           H                             H
                                                                                  4                                                     +




Del-      Farthing CHC Email on Accepted Form                                                               Yes     10/19/2018   10/19/2018
Farthing-                                                                                                           12:41 PM     12:41 PM
411
                                                                                                   :        Yes:.

                                               H
                                                                                                                                     *
                         -
Del-      Farthing PNA Reeves R1R2 Contract                                                                 Yes     10/19/2018   10/19/2018
Farthtng-                                                                                                           12:41 PM     12:41 PM
420




Def-             Farthing PNA Reeves R1R2 Contract                                                          Yes     10119/2018   10/19/2018
Farthing-                                                                                                           1241    PM   12:41 PM
422
 s4                 A4       W                              I                                                          V+
                                                                                                       I
Del-      Farthing CARS Tecchnicat Proposal                                                                 Yes     10/19/2018   10/19/2018
Farthing-                                                                                                           12:41 PM     12:41 PM
446

                                          ::+.                  ,,   :
                                                                                      1




                                                                                          1




Del-     Farthing BOP Reeves Award Letter CARS                                                              Yes     10/1/2018    10/19/2018
Farthng-                                                                                                            12:41 PM     12:41 PM

                                 *

                                                                                  r
Def-      Farthing Uresti Email on FOrt Stockton                                                            Yes     10/19/2018   10/19/2018
Farthing-                                                                                                           12:41 PM     12:41 PM




                                     1+                                                       -'                        +




Del-      Farthmg Gabndo Emads                                                                              Yes     10/19/2018   10/19/2018
Farthing-                                                                                                           12:41 PM     12:41 PM
456
            HH                                          I




                                                                     I
                                                                                                        I




Del-             Farthing Galindo Email Reimburse Medical Costs                                             Yes     10(19/2018   10/19/2018
Farthing-                                                                                                           12:41 PM     12:41 PM
461
                                                                                                                                    4

                                                   iada4                     ':   :
                                                                                                       +,




Del-      Farthing Galmdo Uresti Emails                                                                     Yes     10/19/2018 10/19/2018
Farthing-                                                                                                           12:41 PM   12:41 PM
463
                             +i$4
                                                   +Y                                                       i.
Del-      Farthrng Galindo Email                                                                            Yes     10(19/2018   10/19/2018
Farthing-                                                                                                           12:41 PM     12:41 PM
468
:   :5.                       1                                                                                :       :.
Del-            Farthing PNA Reeves R1R2 Contract                                            Yes    10/19/2018          10/19/2018
Farthng-                                                                                            12:41 PM            12:41 PM
470
                                                                                             'es
                                                           4
                                                                   Jj
                                                               1




Del-      Farthing Gabndo emails                                                             Yes    10/19/2018          10/19/2018
Farthing-                                                                                           12:41PM             12:41PM
476
                                                                                                    55

                                                                                 4




Del-      Farthng Gatindo Invoice                                                            Yes     10/19/2018         10/19/2018
Farthing-                                                                                            12:41 PM           12:41 PM
490
                                                                                         S                         I




Del-            Farthing Johnson Email New Financiat Poticy                                  Yes    10/19/2018          10/19/2018
Farthing-                                                                                           12:41 PM            12:41 PM
498

                                                                                                              PM        1:4        M



    Del-      Farthing PNA Reeves Amendment 3                                                Yes     10/19/2018         10/19/2018
    Farthing-                                                                                        12:41 PM           12:41 PM
    503

.5pef                                          t   4                                         Yes 'JU



Del-      Farthwig PNA Reeves Amendment 4 RIR2                                               Yes     10/19/2018         10/19/2018
Farthing-                                                                                            12:41 PM           12:41 PM
    5a6

                                                       :
                                                                            :'                5-5


    Del-      Farthirig Nov 2005 American Express_Redacted                                   Yes     10/19/2018 10/19/2018
    Farthing-                                                                                        12:41 PM   12:41 PM
    526

                                      5
     55
                                1
                                                                        H            I




    sza

    Del-      Farthng American Express Feb 2006_Redacted                                     Yes     10/19/2018         10/19/2018
    Farthing-                                                                                        12:41 PM           12:41 PM
    529
                                                                                                                       S9201
                                                                                                         n-




    Del-      Farthing FBOP Solicitations and Amendments                                     Yes     10/19/2018         10/19/2018
    Farthing-                                                                                        12:41 PM           12:41 PM
    532
          llI


                                          I
                                                                                                   l4                  ;1s1-

                                                                                                                              55




    Del-      Farthing CAR6 Pecos Email to Brock                                             Yes     10/19/2018         10/19/2018
    Farthing-                                                                                        12:41 PM           12:41 PM
    539



                                                                                                                       r-
Del-      Farthing American Express Selection August 2006                                                        Yes          10/1912018   10/19/2018
Farthing-                                                                                                                     12:41 PM     12:41 PM
541
                                                                                           .




Def-      Farthing Galindo Trans Pecos Bank Accountjedacted                                                      Yes          10(1912018   10/1912018
Farthing-                                                                                                                     12:41 PM     12:41 PM
544
                                       'V

                                                             v

                                                                                       :       :
Del-      Farthing Gakndo Settlement                                                                             Yes          10/19/2018   10/19/2018
Farthing-                                                                                                                     12:41 PM     12:41 PM
559




Def-      Farthing ACW Report                                                                                    Yes          10(19/2018   10/19/2018
Farthing-                                                                                                                     12:42 PM     1242      PM
562
                 ;
                                                                                                                               I                      I
                                                                                                                                       I



                                                                                   b




Del-      Fartiing RCDC    1   Building Plans                                                                    Yes          10/19/2018   10/19/2018
Farthing-                                                                                                                     12:42 PM     12:42 PM
.566

                                           :    ':'                  1



                                                                                                                                                          $



Del-      Farthing Reeves Commissioners Court Transcnpt                                                          Yes          10/19/2018   10/19/2018
Farthing-                                                                                                                     12:42PM      12:42PM
575

                                                                                                        :
                                                                                                                          I




                                                                                                                                                 1
                                                                                       I


                                                                 I       I    Ii

Def-      Farthing American Express Dec 2005_Redacted                                                            Yes          10/19/2018   10/19/2018
Farthing-                                                                                                                     12:42 PM     12:42 PM
579



                                                                                                                I'
                                                                                                                                   I
                                                                                   I               I-




Del-      Farthing 00_Audo_882_sept               llth.wav                                                       Yes          10/19/2018   10/19/2018
Farthing-                                                                                                                     12:42 PM     12:42 PM
582
       -                       1       -    I


                                                                         I;

                                                                                                            ?
                                                                                                            .
                                       *


                                                                                                                     i.
Del-      Farthing )a riot photos               marked                                                           Yes          10/19/2018   10/19/2018
Farthing-                                                                                                                     12:42 PM     12:42 PM
585
                       I
                               f       paymøRA Urest


Def-      Farthing 1099s for payments Uresti to Galindo                                                          Yes          10/19/2018   10/19/2018
Farthing-                                                                                                                     12:42PM      12:42PM
587
           II                                                                                  I




                                   I
                                                                                                                                             L
Def-     Farthing Reeves County Experience from CAR5 SoLicitation                 Yes   10/1912018   10/19/2018
Farthmg-                                                                                12:42 PM     12:42 PM
594


                                                                              ,
                                               ;
                                                                                                     .



Del-      Farthing CARS project                                                   Yes   10/19/2018   10119/2018
Farthing-                                                                               12:42 PM     12:42 PM
605
                                                                          ç        r




                                                                ('

Del-      Farthrng modifications                                                  Yes   10/19/2018   10/19/2018
Farthing-                                                                               12:42 PM     12:42 PM
607



                                                                     4.
Del-      Farthing Gaftndo Phia Agreement                                         Yes   10/26/2018   10/26/2018
Farthing-                                                                               11:27 AM     11:27 AM
562
                                                                                         S


                                                                                  .it
Def-      Farthing Office photo                                                   Yes   10/29/2018   10/29/2018
Farthsng-                                                                               3:37 PM      3:37 PM
666
